Citation Nr: 1722616	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  12-00 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied, in pertinent part, service connection for a back disability and left ear hearing loss.  The Veteran filed a timely notice of disagreement (NOD) in January 2009.

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In April 2014, the Board remanded the case for further development of the record, including obtaining outstanding records.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran was notified in a November 2014 letter that he had an additional 90 days from the date of the letter or until the Board issued a decision (whichever came first) to submit additional argument or evidence, if he elected to do so.  It has been more than 90 days since the November 2014 letter and the Veteran has not provided additional argument or requested an extension of time to do so.  Therefore, the Board may proceed with a decision at this time without prejudice.

The issue of service connection for tinnitus has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of an increased rating for right ear hearing loss has been raised by the record in a May 2011 statement.  Although the Veteran received a VA examination regarding his increased rating claim, the claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's back disability has not been shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letters dated in July and August 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in May 2009 and October 2011.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, arthritis is a chronic disease listed 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

The Veteran contends that service connection is warranted for a back disability.  Specifically, the Veteran states that he injured his back while changing the tire on a truck while stationed in Germany sometime during 1974 or 1975.  See April 2012 hearing testimony.  

The Veteran's service treatment records reflect that he sought treatment for complaints of acute, right-sided upper back and paraspinal myalgia in March 1975 while stationed in Germany. It was noted that he had an acute strain and the Veteran was given restricted duty for a time period not to exceed four days. 

The Veteran was afforded a VA examination in May 2009.  The examiner noted the Veteran's report of the injury occurrence, and that the Veteran reported his symptoms started increasing five or six years prior to the examination.  The examiner noted the Veteran's service treatment record concerning his upper back pain as well as a note of mild scoliosis on his induction examination.  The examiner found that there was no evidence of a chronic back condition.  The examiner noted that the Veteran had a one-time evaluation and treatment for muscle strain on the right side of his upper back; however, the Veteran was currently complaining of left-sided upper back muscle aches.  The examiner noted the lack of private or other medical records reflecting a chronic condition, and that the Veteran had normal x-rays of the upper back.  The examiner found that the Veteran did not have a disability and that there was no relationship between the one-time event in service that had resolved and the Veteran's current complaints.  

The Veteran was afforded a VA examination in October 2011.  The examiner noted that the Veteran's service records reflected scoliosis on the 1975 physical although there was no indication that the Veteran currently had scoliosis.  The examiner noted the Veteran's report of pain in his upper left superior lateral latissimus dorsi, which came and went, mostly occurring at night.  The examiner noted that the Veteran's service treatment records did not contain complaints involving the lower back.  Imaging studies of the Veteran's back revealed arthritis.  However, the examiner found that the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.   The examiner found that there was no indication the Veteran ever complained about his lower back, until private medical records in 2002 indicated a chronic back problem.  The examiner found that the Veteran did have mild age-acquired degeneration, but that it was too mild to be symptomatic, and that there was no evidence of traumatic changes.  

The Veteran testified at his April 2012 hearing that after service, he would treat his back pain with over-the-counter medication, but that he saw a doctor for his back about eight or ten years after he separated from service.  He also stated that he was currently seeing a doctor for his back, and that the doctor had stated that the Veteran's in-service injury had not healed properly.

The Veteran submitted private medical records regarding the treatment of his back.  These records reflect that he first began seeing a chiropractor in March 2012.  The practitioner noted that the Veteran reported moderate pain in his left shoulder, lower back and mid back, especially the left side.  The practitioner found that the Veteran had tenderness/myospasm at the T4-10 and I2-S1 thoracolumbar erector muscles down to the bilateral S1 regions, with the tenderness more noticeable to the left side.  There was tenderness noted over the bilateral transverse processes of L2-S1, with Braggard's, left S1 compression, and SLR producing pain in the lower back area.  The practitioner diagnosed the Veteran with left shoulder pain/rotator cuff syndrome, thoracic pain due to muscular spasm, and lower back pain with limited range of motion and physical activities.  The practitioner did not provide a nexus opinion regarding the Veteran's in-service injury and his current back conditions.

The Board finds that the weight of the evidence does not support direct service connection for a back disability.  Although there is evidence of an upper right back injury during service, there is no indication of symptoms, treatment, or diagnoses for a back disability until March 2012.  The medical evidence of record does not support a link between the Veteran's in-service right back injury and his current left back disabilities.  Therefore, the evidence of record does not relate the current disability, diagnosed as left shoulder pain/rotator cuff syndrome, thoracic pain due to muscular spasm, and lower back pain with limited range of motion and physical activities, to service.  As such, the Board finds that the weight of the evidence shows that service connection for a back disability is not warranted. 

The Board acknowledges the Veteran's contentions during his Board hearing that his private clinician told him that his back disability was related to his in-service injury.  Although the Board recognizes that the Veteran is competent to report current back problems, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds that his competence to relate a complex rationale as to the etiology of a current disability is less certain.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed in the above compensation examination medical opinions.

Regarding the Veteran's assertions of continuous symptoms of back pain since service, the Board notes again that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is also competent to testify as to observable symptoms or injury residuals.  Thus, the Veteran is competent to state that he experienced back pain in service and experiences back pain now.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determined whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds the Veteran's assertions regarding the onset of his back pain and continuity of symptoms since service are not credible.  Service treatment records reflect that the Veteran had a one-time event of back pain in service in March 1975.  However, on subsequent medical history forms in June and July 1975, and December 1976, the Veteran consistently denied recurrent back pain.  The Veteran also testified at his Board hearing that the back pain went away for a while and that he did not seek treatment for his back until eight to ten years after service.  The Board notes that there is a lack of medical evidence documenting the Veteran's back pain, and there is a credible medical opinion that the current degenerative changes seen in the Veteran's back are too mild to be symptomatic and that the changes did not appear to be due to trauma.  Therefore, the Board finds that continuity of symptoms dating in service and since service have not been established. 

For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for a back disability.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for a back disability is denied.


REMAND

The Veteran contends that service connection is warranted for his left ear hearing loss.  Specifically, the Veteran states that he noticed a problem with high frequencies during service, but that within about a year or so from service separation, he was having problems hearing and communicating.  See April 2012 hearing testimony.  The Board notes that the Veteran is service-connected for right ear hearing loss.

The Veteran was afforded a VA examination in July 2008.  The examiner noted that the Veteran entered the military in 1973 with left ear hearing loss at 4k Hz and was given an H2 profile.  Audiological tests revealed normal to mild hearing loss in the left ear at discharge in 1976.  The examiner noted that the Veteran worked as a military-missile mechanic and water purification engineer while in service and was exposed to firearms, machine guns, missile launchers, the firing range, tanks, electrical generators, and power tools while in service and that hearing protection was not used.  The examiner noted that post-service, the Veteran was a high school teacher and post-service noise exposure included work in a machine shop without hearing protection.

The examiner diagnosed the Veteran with severe sensorineural loss at 1500 to 4k Hz in his left ear.  However, as the Veteran had not experienced a threshold shift in his left ear, while he had experienced a threshold shift in his right ear, the examiner opined that although the Veteran's right ear hearing loss was related to his military noise exposure, his left ear hearing loss was not. 

The Veteran was afforded a VA examination in October 2011.  The VA examiner diagnosed the Veteran with moderately severe to severe sensorineural hearing loss at 1500 to 8k Hz in his left ear.  The examiner noted that the Veteran enlisted with hearing loss in both ears, and that while there was a shift in the right ear, there was no significant shift in the left ear.  The examiner concluded that the Veteran's hearing loss was not caused by or a result of military noise exposure.  

The Veteran was noted to have a high frequency hearing loss on his 1973 entrance examination.  Hearing loss noted on an entrance examination that does not meet the requirements of 38 C.F.R. § 3.385 is not a "defect" and is not considered a disability for VA purposes.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  However, in this instance, the Veteran's audiological results on his 1973 entrance examination meet the requirements for a hearing disability for VA purposes under 38 C.F.R. § 3.385.

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C.A. § 1153 (West 2014).

The Board notes that the VA examinations of record did not provide an opinion as to whether the Veteran's preexisting left ear hearing loss was aggravated by his in-service noise exposure.

Therefore, the Board remands the case, so that a VA medical opinion can be obtained that addresses whether the Veteran's preexisting left ear hearing loss was aggravated by his in-service noise exposure.

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the October 2011 VA examiner to determine whether the Veteran's left ear hearing loss was aggravated by his in-service noise exposure.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the nature and etiology of the Veteran's left ear hearing loss.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's left ear hearing loss was aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his in-service noise exposure.  If the examiner finds that the left ear hearing loss is aggravated by the in-service noise exposure, then he or she should quantify the degree of aggravation, if possible.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


